Per Curiam.
The defendant appeals from his conviction, after a trial to the court, of possession of cocaine with intent to sell in violation of General Statutes § 21a-277 (a).
Much of the state’s evidence was disputed, but it is axiomatic that this court cannot retry the facts or pass on the credibility of witnesses. State v. Speers, 17 Conn. App. 587, 592, 554 A.2d 769, cert. denied, 211 Conn. *824808, 559 A.2d 1142, cert. denied, 493 U.S. 851,110 S. Ct. 150, 107 L. Ed. 2d 108, 493 U.S. 893, 110 S. Ct. 241, 107 L. Ed. 2d 192 (1989). The defendant raises five claims on appeal that attack either the court’s factual findings or its exercise of discretion. Our review of the record discloses that the evidence was sufficient to support the court’s factual finding. The defendant has failed to demonstrate that the trial court’s factual findings were clearly erroneous or that its decision was otherwise erroneous in law. Practice Book § 4061; see U.S. Fidelity & Guaranty Co. v. K. J. Enterprises, Inc., 19 Conn. App. 806, 563 A.2d 1386 (1989).
The judgment is affirmed.